Order entered April 23, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00170-CV

                                   ERIC DRAKE, Appellant

                                               V.

                         CARMEN SIFUENTES, ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-03940

                                           ORDER
       We GRANT the April 16, 2013 motion of Toni Reagor, Official Court Reporter for the

68th Judicial District Court of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before May 28, 2013.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE